This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 LOS ALAMOS NATIONAL BANK,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 32,036

 5 SANTA FE CAPITAL
 6 EQUITIES, LLC, et al.,

 7          Defendants-Appellants,

 8 J. ALAN WREYFORD and
 9 MARY WREYFORD,

10          Defendants/Cross-Defendants/Appellees,

11 v.

12 MICHAEL ORTIZ,

13          Defendant/Cross-Plaintiff/Appellant.

14 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
15 Raymond Ortiz, District Judge


16 Jurgens & With, PA
17 James R. Jurgens
18 Santa Fe, NM

19 Joseph L. Werntz
 1 Albuquerque, NM

 2 for Appellee

 3 Walcott & Henry, PC
 4 Donald A. Walcott
 5 Santa Fe, NM

 6 for Appellants

 7 Affordable Law, PC
 8 Eric N. Ortiz
 9 Albuquerque, NM

10 for Cross-Plaintiff/Appellant


11                            MEMORANDUM OPINION

12 KENNEDY, Judge.

13        Summary affirmance was proposed for the reasons stated in the notice of

14 proposed summary disposition. No memorandum opposing summary affirmance has

15 been filed, and the time for doing so has expired.

16        AFFIRMED.

17        IT IS SO ORDERED.



18                                               _______________________________
19                                               RODERICK T. KENNEDY, Judge




                                             2
1 WE CONCUR:



2 _________________________
3 CYNTHIA A. FRY, Judge



4 _________________________
5 J. MILES HANISEE, Judge




                              3